Title: To Thomas Jefferson from Isaac Shelby, 25 July 1801
From: Shelby, Isaac
To: Jefferson, Thomas


               
                  Honoured Sir
                  Danville in Kentucky. July 25th. 1801
               
               I take the liberty to address this letter to you on behalf of Mr. John Smith, who offers himself a candidate for the marshalls office of this state, should you deem it necessary to superscede the man now in office—Mr. Smith is a Gentleman of good character, and respectable family, with sufficent information to enable him to discharge the duties of that office with propriety; If he should be so fortunate as to receive the appointment, I have no doubt but it would meet the general approbation of his fellow citizens in Kentucky—
               I have the honour to be Sir Your Mo Ob. Servant
               
                  
                     Isaac Shelby
                  
               
            